Case 1:19-mj-08302-UA Document1 Filed 09/03/19 Page 1 of 9

 
  

Approved: oo pie. A
THOMAS JOHN WRIGHT
Assistant United States Attorney

 

  

 

 

 

Before: THE HONORABLE STEWART D. AARON
United States Magistrate Judge 1 SMAcC gy
Southern District of New York BT ep
eee es cote ee
SEALED COMPLAINT
UNITED STATES OF AMERICA Violations of 18 U.S.C.
§§ 371, 545, 2318, 2320,
“Ven 2342, and 2.
BAI JIAO DAT, COUNTY OF OFFENSE:
a/k/a “Jay,” NEW YORK
a/kfa “Jet,” and
XIN HOI ZHOU,
a/k/a “Darin,”
Defendants.
pe mm eee aaa ee ee - - -—- xX

SOUTHERN DISTRICT OF NEW YORK, ss.:}

NICOLE GORDON, being duly sworn, deposes and says that she
is a Special Agent with the Federal Bureau of Investigation
(“FBI”), and charges as follows:

COUNT ONE

(Conspiracy to Traffic in Contraband Cigarettes
and Smuggle Cigarettes)

1. From at least in or about December 2018 up to ana
including at least in or about September 2019, in the Southern
District of New York and elsewhere, HAI JIAO DAI, a/k/a “Jay,”
a/k/a “Jet,” and XIN HUI ZHOU, a/k/a “Darin,” the defendants,
and others known and unknown, willfully and knowingly did
combine, conspire, confederate, and agree together and with each
other to commit offenses against the United States, to wit, to
violate Title 18, United States Code, Sections 545 and 2342,

2. It was a part and an object of the conspiracy that HAI
JIAO DAI, a/k/a “Jay,” a/k/a “Jet,” and XIN HUI ZHOU, a/k/a
“Darin,” the defendants, and others known and unknown, did
knowingly ship, transport, receive, possess, sell, distribute,
and purchase contraband cigarettes, as that term is defined in

 

 

 

 
Case 1:19-mj-08302-UA Document1 Filed 09/03/19 Page 2 of 9

Title 18, United. States Code, Section 2341, in violation of
Title 18, United States Code, Section 2342.

3. Tt was further a part and an object of the conspiracy
that HAL JIAO DAI, a/k/a “Jay,” a/k/a “Jet,” and XIN HUI 4HOU,
a/k/a “Darin,” the defendants, and others known and unknown, did
knowingly and willfully, with intent to defraud the United
States, smuggle and clandestinely introduce into the United
States merchandise which should have been invoiced, in violation
of Title 18, United States Code, Section 545.

OVERT ACTS

4. In furtherance of said conspiracy and to effect the
illegal objects thereof, the following overt acts, among others,
were committed in the Southern District of New York and
elsewhere:

a. On or about May 17, 2019, HAI JIAO DAI,
a/k/a “Jay,” a/k/a “Jet,” and XIN HUI ZHOU, a/k/a “Darin,” the
defendants, caused to be shipped approximately six boxes of
cigarettes into the United States, which were delivered to an
address in New York, New York.

b. On or about June 24, 2019, HAT JIAO DAI,
a/k/a “day,” a/k/a “Jet,” and XIN HUI ZHOU, a/k/a “Darin,” the
defendants, caused to be shipped approximately five boxes of
cigarettes into the United States, which were delivered to an
address in New York, New York.

cc. On or about June 26, 2019, HAI JIAO DAI,
a/k/a “Jay,” a/k/a “det,” and XIN HUI ZHOU, a/k/a “Darin,” the
defendants, caused to be shipped approximately 15 boxes of
cigarettes into the United States, which were delivered to an
address in New York, New York.

(Title 18, United States Code, Section 371.)
COUNT TWO
(Trafficking in Contraband Cigarettes)

5. From at least in or about May 2019 up to and including
at least in or about June 2019, in the Southern District of New
York and elsewhere, HAI JIAO DAI, a/k/a “Jay,” a/k/a “Jet,” and
XIN HUI ZHOU, a/k/a “Darin,” the defendants, did knowingly ship,
transport, receive, possess, sell, distribute, and purchase
contraband cigarettes, as that term is defined in Title 18,
United States Code, Section 2341, to wit, a quantity of more

2

 
Case 1:19-mj-08302-UA Document1 Filed 09/03/19 Page 3 of 9

than 10,000 cigarettes, which bore no evidence of the payment of
applicable local or state cigarette taxes in the City or State
of New York.

(Title 18, United States Code, Sections 2342 and 2.)
COUNT THREE
(Smuggling Goods into the United States)

6. From at least in or about May 2019 up to and including
at least in or about June 2019, in the Southern District of New
York and elsewhere, HAI JIAO DAI, a/k/a “Jay,” a/k/a “Jet,” and
XIN HUI ZHOU, a/k/a “Darin,” the defendants, willfully and
knowingly, with intent to defraud the United States, did smuggle
and clandestinely introduce into the United States merchandise
which should have been invoiced, to wit, more than 100,000
cigarettes with an approximate value of more than $65,000.

(Title 18, United States Code, Sections 545 and 2.)

COUNT FOUR
(Conspiracy to Traffic in Counterfeit Goods)

7. From at least in or about December 2018 up to and
including in or about September 2019, in the Southern District
of New York and elsewhere, HAI JIAO DAI, a/k/a “Jay,” a/k/a
“Jet,” and XIN HUI ZHOU, a/k/a “Darin,” the defendants, and
others known and unknown, knowingly and willfully did combine,
conspire, confederate, and agree together and with each other,
to traffic in goods and services and knowingly did use a
counterfeit mark on and in connection with such goods and
services,

(Title 18, United States Code, Section 2320.)
COUNT FIVE
(Trafficking in Counterfeit Goods)

8. From at least in or about May 2019 up to and including
in or about June 2019, in the Southern District of New York and
elsewhere, HAI JIAO DAI, a/k/a “Jay,” a/k/a “Jet,” and XIN HUI
ZHOU, a/k/a “Darin,” the defendants, intentionally did traffic
and attempt to traffic in goods and services, and did knowingly
use a counterfeit mark on and in connection with such goods and
services, to wit, DAT and 4HOU imported counterfeit cigarettes
from China for sale in the United States.
Case 1:19-mj-08302-UA Document1 Filed 09/03/19 Page 4 of 9

{Title 18, United States Code, Sections 2320 and 2.)
COUNT SIx
(Trafficking in Counterfeit Packaging)

9. From at least in or about May 2019 up to and including
in or about June 2019, in the Southern District of New York and
elsewhere, HAI JIAO DAI, a/k/a “Jay,” a/k/a “Jet,” and XIN HUI
ZHOU, a/k/a “Darin,” the defendants, using and intending to use
the mails and facilities of interstate and foreign commerce, did
knowingly traffic in counterfeit documentation and packaging, to
wit, DAI and 4HOU imported counterfeit cigarettes from China for
sale in the United States.

(Title 18, United States Code, Sections 2318(a}) (1) (B) and 2.)

10. The bases for my knowledge and for the foregoing
charge are, in part, described in the following paragraphs.

11. I have served for approximately three years in the
FBI, and I have been personally involved in the investigation of
this matter. This affidavit is based upon my personal
participation in the investigation of this matter, my
conversations with law enforcement officers and other
individuals, as well as my examination of reports and other
records. Because this affidavit is being submitted for the
limited purpose of establishing probable cause, it does not
include ail the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions, statements, and conversations of others are reported in
this Complaint, they are reported in substance and part, except
where otherwise indicated.

12. Based on my conversations with a witness (“Witness-1”)!
and other law enforcement officers, my communications with
representatives of a tobacco company based in the United States
(“Tobacco Company-1"), my participation in certain physical
surveillance operations, my review of shipping records obtained
from an international air freight shipping company (“Shipping

 

i Witness-1l is a person whose identity is known to me who has
provided information to law enforcement in connection with other
investigations, which information proved reliable. Witness-1
was previously convicted of certain crimes in the United States
District Court for the Southern District of New York but has
concluded the sentence for those convictions. Witness-1l is not
seeking any benefit in exchange for the information that
Witness-l1 is providing in connection with this investigation,

4
Case 1:19-mj-08302-UA Document1 Filed 09/03/19 Page 5 of 9

Company-1"), my review of communications transmitted through a
messaging application, including written communications in
Chinese characters, certain translations of the same, my review
of certain recordings of in-person and telephone conversations,
including conversations in Mandarin, certain translations of the
same, and my review of certain reports and other records
generated from the investigation, I have learned, among others
things, the following, in substance and part:

a. Since 2018, I and other law enforcement
agents have been investigating a cigarette smuggling
organization (“CSO”) that smuggles large quantities of
cigarettes, including counterfeit cigarettes, into the United
States by, in part, shipping packages of such cigarettes through
Shipping Company~1 from China to the United States, including
locations in the Southern District of New York. To evade the
payment of taxes on these cigarettes, the packages are typically
labeled as other items that do not have high retail vatue, such
as light bulbs or cellphone cases. The cigarettes are then able
to be sold without the payment of any taxes on cigarettes
imposed in the United States. Based on my review of shipping
records obtained from Shipping Company-1 and information
provided by Witness~-1, HAI JIAO DAI, a/k/a “Jay,” a/k/a “Jet,”
and XIN HUI ZHOU, a/k/a “Darin,” the defendants, are members of
the CSO, who are smuggling contraband cigarettes into the United
States via Shipping Company-l.

b. In or about December 2018, Witness-1
informed the FBI that DAI recently approached Witness-1 and
asked whether Witness-i would be interested in purchasing
counterfeit cigarettes manufactured in China for Witness-1 to
resell in the United States. In particular, the counterfeit
cigarettes would be manufactured and packaged so as to appear
like a popular brand of cigarettes manufactured by Tobacco
Company-1, which I know holds multiple trademarks for this
popular brand.

c. In the course of Witness-l's interactions
with DAI, Witness-1 received a sample of these counterfeit
cigarettes from DAI, which Witness-1 provided to the FBI, which
in turn provided them to a representative of Tobacco Company-l.
After analyzing the sample, a representative of Tobacco Company-
1 confirmed to the FBI that the cigarettes were indeed
counterfeit.

d. At the direction of the FBI, Witness-1
agreed to discuss the purchase of counterfeit cigarettes with
DAL. In or about March 2019, another law-enforcement officer
and I conducted physical surveillance of a meeting at a location

5
Case 1:19-mj-08302-UA Document1 Filed 09/03/19 Page 6 of 9

in Queens County, New York between Witness-1 and DAI, whose
identity I established through information provided by Witness-1
and a review of the photograph associated with DATI’s New York
State Driver’s License, among other investigative steps. At
this meeting, at which Witness-1 wore an audio-recording device,
Witness-1 discussed ordering a quantity of counterfeit
cigarettes from DAI.

 

 

e. Thereafter, in or about May 2019, another
law-enforcement officer and I conducted physical surveillance of
a further meeting at a location in Queens County, New York at
which DAI introduced Witness-i to ZHOU, whose identity I
established through information provided by Witness-1 and a
review of the photograph associated with ZHOU’s New York State
Driver’s License, among other investigative steps. At this
meeting, at which Witness-1 wore an audio-recording device, DAI
and ZHOU described to Witness-1l how their counterfeit cigarettes
were manufactured in China and imported to the United States.

At the direction of the FBI, Witness-1 agreed to purchase a
quantity of the counterfeit cigarettes from DAI and ZHOU.

f. Thereafter, in or about May 2019, in group
communications transmitted through a messaging application, DAI
and ZHOU informed Witness-1 that the shipment of counterfeit
cigarettes had arrived and arranged a meeting with Witness-1 to
deliver the shipment in exchange for payment at a location in
Queens County, New York. Prior to this meeting, DAI and ZHOU
provided Witness-1 with a tracking number for the shipment,
which Shipping Company-1 was carrying from China to the United
states,

g. Based on my review of records obtained from
Shipping Company-1l associated with this tracking number, I have
learned that the customs waybill for the shipment, which
consisted of six boxes, listed their contents as “Dataline” in a
quantity of “500 pieces” and of a value of $0.31 per piece.
Further, I have learned that the six boxes were delivered from
China on or about May 17, 2019 to an address on Tenth Avenue in
New York, New York (“Address-1”).

h. Thereafter, in or about May 2019, I and
other Law-enforcement officers conducted physical surveillance
around the meeting arranged by DAI and ZHOU, at which Witness-1
met ZHOU. During this meeting, Witness-1 handed ZHOU thousands
of dollars of United States currency. Following this hand-to-
hand transaction, ZHOU. walked to a car in which he had arrived
at the meeting and removed six boxes that he provided to
Witness-l.
Case 1:19-mj-08302-UA Document1 Filed 09/03/19 Page 7 of 9

i. Following the meeting, I and other law-
enforcement officers opened the six boxes, certain of which bore
an image of light bulbs and were labeled in Chinese characters
with the name of a purported lighting company and a description
of purported lighting equipment. Inside, the six boxes, we
found cartons of cigarettes that were packaged and otherwise
marked as the popular brand of cigarettes manufactured by
Tobacco Company-1 containing approximately 43,200 cigarettes.
Based on my training and experience, I know that cigarettes
manufactured for retail sale in the United States are subject to
taxes and that cigarettes on which those taxes have been paid
bear an official tax stamp of the state where they are to be
sold. The packages inside the six boxes did not have tax
stamps affixed to them. Instead, inside the six boxes were
sheets of what purported to be official tax stamps from Virginia
in a condition that made them ready to be affixed to the
packages. Based on my conversations with other law-enforcement
officers, I know that these sheets were not legitimate because
the manner in which they were printed did not conform to
legitimate tax stamps from Virginia.

j. Thereafter, in or about June 2019, in group
communications transmitted through a messaging application and
at the direction of the FBI, Witness-1l ordered a further
shipment of counterfeit cigarettes from DAI and AHOU, who
eventually provided Witness-1 with tracking numbers for the
shipment, which Shipping Company-1 was carrying from China to
the United States.

13. In or about June 2019, based on information obtained
from Shipping Company-1, I learned that the tracking numbers
that HAL JIAO DAI, a/k/a “Jay,” a/k/a “Jet,” and XIN HUI 4HOU,
a/k/a “Darin,” the defendants, provided to Witness-1 in
connection with this further order corresponded to a certain
account at Shipping Company-1 (“Subject Shipping Account”),
which agreed to inform the FBI of any other packages that might
be shipped using the Subject Shipping Account.

14. On or about June 24, 2019, a representative of
Shipping Company-1 alerted the FBI to five boxes that were being
shipped by the Subject Shipping Account from China and had been
delivered to Address~-1.

a. Based my training and experience, I know
that Shipping Company-1, as a common carrier, holds a right of
inspection with respect to boxes that it ships. On or about
June 24, 2019, pursuant to this authority, a representative of
Shipping Company-1 gave the FBI consent to open the five boxes,

 

 

 
Case 1:19-mj-08302-UA Document1 Filed 09/03/19 Page 8 of 9

inside of which I and another law-enforcement officer found
cartons of cigarettes.

b, Thereafter, I obtained a warrant to search
and seize the five boxes, which the Honorable Robert W.
Lehrburger, United States Magistrate Judge for the Southern
District of New York, issued and I executed on or about June 25,
2019. Pursuant to this warrant, I found that the boxes
contained approximately 73,800 cigarettes, which were packaged
so as to appear like brands of cigarettes manufactured by
tobacco companies based in China and which did not have tax
stamps affixed to their packages.

15. On or about June 26, 2019, a representative of
Shipping Company-1 alerted the FBI to 15 boxes that were being
shipped by the Subject Shipping Account from China and had been
delivered to Address-1l.

a. of the 15 boxes, eight boxes were associated
with the tracking numbers that HAI JIAO DAI, a/k/a “Jay,” a/k/a
“Jet,” and XIN HUI ZHOU, a/k/a “Darin,” the defendants, had
provided to Witness-1 for the further order of counterfeit
cigarettes.

b. Based on records obtained from Shipping
Company-1, I know that the customs waybill for the boxes
comprising the further order listed their contents as “plastic
protective case for mobile phone” in a quantity of “320 pieces”
and of a value of $0.42 per piece.

c. Thereafter, I obtained a warrant to search
and seize the 15 boxes, which the Honorable Sarah Netburn,
United States Magistrate Judge for the Southern District of New
York, issued and I executed on or about June 26, 2019.

Pursuant to this warrant, I found that the eight boxes
comprising the further order contained cartons of cigarettes
that were packaged and otherwise marked as the popular brand of
cigarettes manufactured by Tobacco Company~1 containing
approximately 57,600 cigarettes. I found that the remaining
seven boxes contained approximately 100,000 cigarettes, which
were packaged so as to appear like brands of cigarettes
manufactured by tobacco companies based in China. None of the
packages of cigarettes in any of the boxes had tax stamps
affixed to them.

16. Based on my training and experience and my
conversations with other law-enforcement officers, I know that
the value of one package containing approximately 20 cigarettes
of the popular brand of cigarettes manufactured by Tobacco

8

 

 
Case 1:19-mj-08302-UA Document1 Filed 09/03/19 Page 9 of 9

Company-l is conservatively $13.00 in the metropolitan area of
the City of New York.

WHEREFORE, deponent respectfully requests that arrest
warrants be issued for HAI JIAO DAL, a/k/a “day,” a/k/a “det,”
and XIN HUI ZHOU, a/k/a “Darin,” the defendants, and that they
be arrested, and imprisoned or bailed, as the case may be.

   
 

 

NICOLE GORDON
Special Agent
Federal Bureau of Investigation

Sworn to before me this
3rd day of September, 2019

THE HOMORABLE STEWART D. AARON
United States Magistrate Judge
Southern District: of New York

 
